     Case 2:21-cv-01604-RFB-EJY Document 4 Filed 09/03/21 Page 1 of 3



 1                                 UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3    RONALD J. ALLISON,                                         Case No. 2:21-cv-01604-RFB-EJY
 4                    Plaintiff,

 5           v.                                                                ORDER

 6    U.S. DISTRICT COURTS, et al.,

 7                    Defendants.

 8

 9   I.     Background
10          On August 30, 2021, Plaintiff, an inmate currently located at Southern Nevada Adult Mental
11   Health Services, submitted a civil rights complaint under 42 U.S.C. § 1983. ECF No. 1-1. Plaintiff
12   did not submit a complaint in compliance with Local Special Rule 2-1. Plaintiff also did not submit
13   an application to proceed in forma pauperis or paid the $402 filing fee in this matter.
14   II.    Discussion
15          A.       Plaintiff’s Initiating Document.
16          Plaintiff’s document at ECF No. 1-1 does not comply with Local Special Rule 2-1 (“LSR 2-
17   1”). Under LSR 2-1, a civil rights complaint filed by a person who is not represented by an attorney
18   must be submitted on the form provided by the court or must be legible and contain substantially all
19   the information called for by the court’s form. Plaintiff’s Complaint does neither.
20          B.       There is No Application to Proceed in Forma Pauperis.
21          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to commence a
22   civil action may apply to proceed in forma pauperis in order to file the civil action without prepaying
23   the $402 filing fee. To apply for in forma pauperis status, the inmate must submit all three of the
24   following documents to the Court:
25          (1) a completed Application to Proceed in Forma Pauperis for Inmate, on this Court’s
26                approved form (i.e. pages 1 through 3 with the inmate’s two signatures on page 3);
27

28
     Case 2:21-cv-01604-RFB-EJY Document 4 Filed 09/03/21 Page 2 of 3




 1          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

 2          (i.e. page 4 of this Court’s approved form); and,

 3          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

 4          six-month period.

 5   Plaintiff has not submitted a complete in forma pauperis application.

 6   III.   Order

 7          For the foregoing reasons, IT IS HEREBY ORDERED that the Clerk of the Court shall send

 8   to Plaintiff the approved form for filing a § 1983 complaint, instructions for the same, and a copy of

 9   his original document at ECF No. 1-1.

10          IT IS FURTHER ORDERED that Plaintiff shall have until on or before November 2, 2021

11   to submit a Complaint to the Court in compliance with LSR 2-1.

12          IT IS FURTHER ORDERED that, if Plaintiff does not file a Complaint in compliance with

13   LSR 2-1 on or before November 2, 2021, this case will be subject to dismissal without prejudice for

14   Plaintiff to refile the case with the Court, under a new case number, when Plaintiff is able to file a

15   complaint in compliance with LSR 2-1.

16          IT IS FURTHER ORDERED that the Clerk of the Court shall send Plaintiff the approved

17   form application to proceed in forma pauperis by an inmate, as well as the document entitled

18   information and instructions for filing an in forma pauperis application.

19          IT IS FURTHER ORDERED that on or before November 2, 2021, Plaintiff shall either pay

20   the $402 filing fee for a civil action (which includes the $350 filing fee and the $52 administrative

21   fee) or file with the Court:

22          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this Court’s

23          approved form (i.e. pages 1 through 3 of the form with the inmate’s two signatures on page

24          3);

25          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

26          (i.e. page 4 of this Court’s approved form); and,

27

28
                                                    -2-
     Case 2:21-cv-01604-RFB-EJY Document 4 Filed 09/03/21 Page 3 of 3




 1          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

 2          six-month period.

 3          IT IS FURTHER ORDERED that, if Plaintiff does not file a complete application to proceed

 4   in forma pauperis with all three documents or pay the $402 filing fee for a civil action on or before

 5   November 2, 2021, this case will be subject to dismissal without prejudice for Plaintiff to refile the

 6   case with the Court, under a new case number, when Plaintiff has all three documents needed to file

 7   a complete application to proceed in forma pauperis or pays the $402 filing fee.

 8

 9          DATED this 3rd day of September, 2021.

10

11

12                                                 ELAYNA J. YOUCHAH
                                                   UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    -3-
